Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 29 December 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir
                            Richmond, Decr 29th 1780
                        
                        I received Yesterday Your Excellency’s Letter of the 10th inst. I am Exceedingly obliged to you for the
                            intelligence it contains; I wish it may prove only a report, however, whatever may be the Case, I beg your Excellency will
                            be So kind as soon as any thing is confirmed, to give me notice of it immediately.
                        I have not yet heard that Congress have done any thing towards amending their resolution respecting my
                            Departments; I have written this Day to the Board of War on this subject, & hope Shortly to hear that this matter
                            is arranged for the best. I am with the greatest respect Sir Your Excellency’s most obedient and most humble servant
                        
                            Steuben
                        
                    